 

Exhibit 10.1

 

CYTOCORE, INC.

 

 



 

 

Securities Purchase Agreement

 

 



 

 

 

 

CONFIDENTIAL INFORMATION

 

The offeree, by accepting the SECURITIES Purchase Agreement, and ANY other
Documents relating to THIS PRIVATE PLACEMENT, acknowledges and agrees that: (i)
the FORGOING Documents have been furnished to the offeree on a confidential
basis solely for the purpose of enabling the offeree to evaluate the Offering;
(ii) that the offeree may not further distribute the FORGOING documents without
the prior written consent of the Company, except to the Offeree’s legal,
financial or other personal advisors, if any, who will use the FORGOING
Documents on the Offeree’s behalf solely for purposes of evaluating the
Offering; (iii) any reproduction or distribution of the FORGOING Documents, in
whole or in part, or the direct or indirect disclosure of the contents of the
FORGOING Documents for any other purpose without the prior written consent of
the Company is prohibited; and (iv) the Offeree shall be bound by all terms and
conditions specified in the FORGOING documents.

 

NOTICE TO OFFEREES

 

THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR REGISTERED OR QUALIFIED UNDER THE APPLICABLE SECURITIES
LAWS OF ANY STATE OR OTHER JURISDICTION. THIS SECURITIES PURCHASE AGREEMENT DOES
NOT CONSTITUTE AN OFFER TO SELL OR SOLICITATION OF AN OFFER TO BUY THE
SECURITIES IN ANY JURISDICTION IN WHICH SUCH OFFER OR SOLICITATION WOULD BE
UNLAWFUL.

 

THE SECURITIES ARE BEING SOLD FOR INVESTMENT PURPOSES ONLY, WITHOUT A VIEW TO
RESALE OR DISTRIBUTION THEREOF, AND MAY NOT BE TRANSFERRED, RESOLD OR OFFERED
FOR RESALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND EFFECTIVE REGISTRATION OR QUALIFICATION UNDER THE APPLICABLE
SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION, OR THE AVAILABILITY OF AN
EXEMPTION THEREFROM.

 

NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR THE SECURITIES COMMISSION OR
OTHER REGULATORY AUTHORITY OF ANY STATE OR OTHER JURISDICTION HAS APPROVED OR
DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS
SECURITIES PURCHASE AGREEMENT OR ANY OTHER DOCUMENT RELATED TO THIS OFFERING.
ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.

 

i

 

 

ANY INVESTMENT IN THE SECURITIES OFFERED HEREBY SPECULATIVE, INVOLVES A HIGH
DEGREE OF RISK AND SHOULD BE CONSIDERED ONLY BY SOPHISTICATED INVESTORS WHO ARE
PREPARED TO BEAR THE ECONOMIC RISK OF SUCH INVESTMENT FOR AN INDEFINITE PERIOD
AND BE ABLE TO WITHSTAND A TOTAL LOSS OF INVESTMENT. INVESTORS SHOULD CAREFULLY
REVIEW THE SECURITIES PURCHASE AGREEMENT AND THE EXHIBITS HERETO, IN ADDITION TO
THEIR OWN INVESTIGATION AND DUE DILIGENCE OF THE COMPANY AND THE TERMS OF THIS
OFFERING.

 

YOU SHOULD ASSUME THAT THE INFORMATION CONTAINED IN THIS SECURITIES PURCHASE
AGREEMENT, INCLUDING THE EXHIBITS ATTACHED HERETO, IS ACCURATE AS OF THE DATE ON
THE FRONT OF THIS SECURITIES PURCHASE AGREEMENT, REGARDLESS OF THE TIME OF
DELIVERY OF THIS SECURITIES PURCHASE AGREEMENT OR OF ANY SALE OF SECURITIES
HEREUNDER. NEITHER THE DELIVERY OF THIS SECURITIES PURCHASE AGREEMENT NOR ANY
SALE MADE HEREUNDER SHALL, UNDER ANY CIRCUMSTANCES, CREATE ANY IMPLICATION THAT
THERE HAS BEEN NO CHANGE IN THE AFFAIRS OF THE COMPANY AFTER THE DATE HEREOF.

 

THIS SECURITIES PURCHASE AGREEMENT DOES NOT PURPORT TO BE ALL-INCLUSIVE OR TO
CONTAIN ALL OF THE INFORMATION THAT A PROSPECTIVE INVESTOR MAY DESIRE IN
INVESTIGATING THE COMPANY. EACH INVESTOR MUST CONDUCT AND RELY ON ITS OWN
EVALUATION OF THE COMPANY AND THE TERMS OF THE OFFERING, INCLUDING THE MERITS
AND RISKS INVOLVED, IN MAKING AN INVESTMENT DECISION WITH RESPECT TO THE
SECURITIES. CERTAIN PROVISIONS OF VARIOUS AGREEMENTS AND DOCUMENTS ARE
SUMMARIZED IN THIS SECURITIES PURCHASE AGREEMENT, PROSPECTIVE INVESTORS SHOULD
NOT ASSUME THAT THE SUMMARIES ARE COMPLETE AND SUCH SUMMARIES ARE QUALIFIED IN
THEIR ENTIRETY BY REFERENCE TO THE COMPLETE TEXT OF SUCH AGREEMENTS AND
DOCUMENTS.

 

IN MAKING AN INVESTMENT DECISION INVESTORS MUST RELY ON THEIR OWN EXAMINATION OF
THE COMPANY AND THE TERMS OF THE OFFERING, INCLUDING THE MERITS AND RISKS
INVOLVED. THESE SECURITIES HAVE NOT BEEN RECOMMENDED BY ANY FEDERAL OR STATE
SECURITIES COMMISSION OR REGULATORY AUTHORITY. FURTHERMORE, THE FOREGOING
AUTHORITIES HAVE NOT CONFIRMED THE ACCURACY OR DETERMINED THE ADEQUACY OF THIS
DOCUMENT. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. THESE
SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT
BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT, AND THE APPLICABLE
STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM.
INVESTORS SHOULD BE AWARE THAT THEY WILL BE REQUIRED TO BEAR THE FINANCIAL RISKS
OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.

 

ii

 

 

FORWARD LOOKING STATEMENTS

 

All statements contained herein other than statements of historical facts are
forward-looking statements within the meaning of the “safe harbor” provisions of
the Private Securities Litigation Reform Act of 1995. We have attempted to
identify any forward-looking statements by using words such as “anticipates,”
“believes,” “could,” “expects,” “intends,” “may,” “should” and other similar
expressions. These statements are based upon our current expectations and speak
only as of the date hereof. Although we believe that the expectations reflected
in our forward-looking statements are reasonable, we can give no assurance that
such expectations will prove to be correct. Such statements are not guarantees
of future performance or events and are subject to known and unknown risks and
uncertainties that could cause our actual results, events or financial position
to differ materially and adversely from those expressed in such forward-looking
statements. Such factors include, but are not limited to: our ability to raise
capital; our ability to retain key employees; our ability to engage third party
distributors to sell our products; economic conditions; technological advances
in the medical field; demand and market acceptance risks for new and existing
products, technologies, and healthcare services; the impact of competitive
products and pricing; U.S. and international regulatory, trade, and tax
policies; product development risks, including technological difficulties;
ability to enforce patents; and foreseeable and unforeseeable foreign regulatory
and commercialization factors; our ability to develop new products and respond
to technological changes in the markets in which we compete; our ability to
obtain government approvals of our products; our ability to market our products;
changes in third-party reimbursement procedures; and other factors disclosed in
our annual report on Form 10-K for the year ended December 31, 2012 and other
filings with the SEC. We undertake no obligation to revise or update any
forward-looking statements for any reason.

 

iii

 

 

ADDITIONAL INFORMATION

 

Cytocore, Inc. (the “Company”) files annual, quarterly and current reports,
proxy statements and other information with the Securities and Exchange
Commission (the “SEC”) under the Securities Exchange Act of 1934, as amended.
Reports, statements or other information that we file with the SEC are available
to the public at the SEC’s Website at http://www.sec.gov. The following
documents that we have previously filed with the SEC are incorporated by
reference into this Agreement:

 

·Annual Report on SEC Form 10-K for the year ended December 31, 2012;

 

·Quarterly Report on SEC Form 10-Q for the quarter ended March 31, 2013; and

 

·Current Reports on SEC Form 8-K dated May 24, 2013; and

 

·Any Annual Report on SEC Form 10-K, Quarterly Report on Form 10-Q, or Current
Report on SEC Form 8-K filed with the SEC after June 20, 2013 and before the
date this agreement is executed.

 

The information incorporated by reference into this agreement is an important
part of this Agreement. Any statement contained in a document incorporated by
reference into this Agreement shall be deemed to be modified or superseded for
the purposes of this Agreement to the extent that a statement contained herein
or in any other subsequently filed document modifies or supersedes such
statement. Any statement so modified or superseded shall not be deemed, except
as so modified or superseded, to constitute a part of this Agreement.

 

The Company will provide to each person to whom this Agreement is sent, upon the
written or oral request of such person, a copy of any or all of the documents
referred to above that have been incorporated by reference into this agreement
but not delivered with this agreement. You may make such requests at no cost to
you by writing or telephoning us at the following address or number:

 

Cytocore, Inc.

414 N. Orleans St., Suite 510

Chicago, Illinois 60654

Attention: Chief Executive Officer

(312) 222-9550

 

You should rely only on the information contained in this Agreement or
incorporated by reference into this Agreement. The Company has not authorized
anyone to provide you with different information. You should not assume that the
information in this Agreement is accurate as of any date other than the date on
the cover of this Agreement or that the information incorporated by reference
into this Agreement is accurate as of any date other than the date set forth on
the front of the document containing such information.

 

iv

 

 

CONFIDENTIAL

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated on and as of the
latest date set forth on the signature page hereto, by and between Cytocore,
Inc., a Delaware corporation (the “Company”), and the purchaser identified on
the signature page hereof (“Purchaser”).

 

RECITALS:

 

WHEREAS, Purchaser desires to purchase and the Company desires to sell
securities on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises hereof and the agreements set
forth herein below, the parties hereto hereby agree as follows:

 

1.           Sale and Purchase of Securities.

 

(a)          Purchase and Sale. Subject to the terms and conditions hereof, the
Company agrees to sell, and Purchaser irrevocably subscribes for and agrees to
purchase, the number of Shares set forth on the signature page of this Agreement
at a purchase price $0.02 per Share. The aggregate purchase price for the Shares
shall be as set forth on the signature page hereto (the “Aggregate Purchase
Price”) and shall be payable upon execution hereof by check or wire transfer of
immediately available funds as set forth below.

 

(b)          Subscription Procedure. In order to purchase Shares, Purchaser
shall deliver to the Company at 414 N. Orleans St., Suite 510, Chicago, Illinois
60654: Chief Executive Officer: (i) one completed and duly executed copy of this
Agreement; and (ii) immediately available funds, or a certified check or bank
check, in an amount equal to the Aggregate Purchase Price. Execution and
delivery of this Agreement shall constitute an irrevocable subscription for that
number of Shares set forth on the signature page hereto. Payment for the Shares
may be made by wire transfer to:

 

[Insert Wire Instructions]

 

or by check made payable to: “Cytocore, Inc.” Receipt by the Company of funds
wired, or deposit and collection by the Company of the check tendered herewith,
will not constitute acceptance of this Agreement by the Company. The Shares
subscribed for will not be deemed to be issued to, or owned by, Purchaser until
the Company has executed this Agreement. All funds tendered by Purchaser will be
held by the Company pending acceptance or rejection of this Agreement by the
Company and the closing of Purchaser’s purchase of Shares. This Agreement will
either be accepted by the Company, in whole or in part, in its sole discretion,
or rejected by the Company as promptly as practicable. If this Agreement is
accepted only in part, Purchaser agrees to purchase such smaller number of
Shares as the Company determines to sell to Purchaser. If this Agreement is
rejected for any reason, this Agreement and all funds tendered herewith will be
promptly returned to Purchaser, without interest or deduction of any kind, and
this Agreement will be void and of no further force or effect.

 

1

 

 

(c)          Closing. Upon the Company’s execution of this Agreement, the
subscription evidenced hereby will, in reliance upon Purchaser’s representations
and warranties contained herein, be accepted by the Company. Upon acceptance of
this Agreement, by the Company, the Company will issue the certificates for the
Shares.

 

(d)          Use of Proceeds. The Company intends to use the net proceeds for
general working capital purposes.

 

2.           Representations and Warranties of Purchaser. Purchaser represents
and warrants to the Company as follows:

 

(a)          Organization and Qualification.

 

(i)          If Purchaser is an entity, Purchaser is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization, with the corporate or other entity power and authority to own and
operate its business as presently conducted, except where the failure to be or
have any of the foregoing would not have a material adverse effect on Purchaser,
and Purchaser is duly qualified as a foreign corporation or other entity to do
business and is in good standing in each jurisdiction where the character of its
properties owned or held under lease or the nature of their activities makes
such qualification necessary, except for such failures to be so qualified or in
good standing as would not have a material adverse effect on it.

 

(ii)         If Purchaser is an entity, the address of its principal place of
business is as set forth on the signature page hereto, and if Purchaser is an
individual, the address of its principal residence is as set forth on the
signature page hereto.

 

(b)          Authority; Validity and Effect of Agreement.

 

(i)          If Purchaser is an entity, Purchaser has the requisite corporate or
other entity power and authority to execute and deliver this Agreement and
perform its obligations under this Agreement. The execution and delivery of this
Agreement by Purchaser, the performance by Purchaser of its obligations
hereunder, and all other necessary corporate or other entity action on the part
of Purchaser have been duly authorized by its board of directors or similar
governing body, and no other corporate or other entity proceedings on the part
of Purchaser is necessary for Purchaser to execute and deliver this Agreement
and perform its obligations hereunder.

 

(ii)         This Agreement has been duly and validly authorized, executed and
delivered by Purchaser and, assuming each has been duly and validly executed and
delivered by the Company, each constitutes a legal, valid and binding obligation
of Purchaser, in accordance with its terms.

 

2

 

 

(c)          No Conflict; Required Filings and Consents. Neither the execution
and delivery of this Agreement by Purchaser nor the performance by Purchaser of
its obligations, hereunder will: (i) if Purchaser is an entity, conflict with
Purchaser’s certificate of incorporation or bylaws, or other similar
organizational documents; (ii) violate any statute, law, ordinance, rule or
regulation, applicable to Purchaser or any of the properties or assets of
Purchaser; or (iii) violate, breach, be in conflict with or constitute a default
(or an event which, with notice or lapse of time or both, would constitute a
default) under, or permit the termination of any provision of, or result in the
termination of, the acceleration of the maturity of, or the acceleration of the
performance of any obligation of Purchaser under, or result in the creation or
imposition of any lien upon any properties, assets or business of Purchaser
under, any material contract or any order, judgment or decree to which Purchaser
is a party or by which it or any of its assets or properties is bound or
encumbered except, in the case of clauses (ii) and (iii), for such violations,
breaches, conflicts, defaults or other occurrences which, individually or in the
aggregate, would not have a material adverse effect on its obligation to perform
its covenants under this Agreement.

 

(d)          Accredited Investor.         Purchaser is an “accredited investor”
as that term is defined in Rule 501(a) of Regulation D under the Securities Act.
If Purchaser is an entity, Purchaser was not formed for the specific purpose of
acquiring the Shares, and, if it was, all of Purchaser’s equity owners are
“accredited investors” as defined above.

 

(e)          No Government Review. Purchaser understands that neither the United
States Securities and Exchange Commission (“SEC”) nor any securities commission
or other governmental authority of any state, country or other jurisdiction has
approved the issuance of the Shares or passed upon or endorsed the merits of
this Agreement, the Shares, or any of the other documents relating to the
transactions contemplated hereby, or confirmed the accuracy of, determined the
adequacy of, or reviewed this Agreement, the Shares or such other documents.

 

(f)          Investment Intent. The Shares are being acquired for the
Purchaser’s own account for investment purposes only, not as a nominee or agent
and not with a view to the resale or distribution of any part thereof, and
Purchaser has no present intention of selling, granting any participation in or
otherwise distributing the same. By executing this Agreement, Purchaser further
represents that Purchaser does not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participation to such
person or third person with respect to any of the Shares.

 

3

 

 

(g)          Restrictions on Transfer. Purchaser understands that the Shares are
“restricted securities” as such term is defined in Rule 144 under the Securities
Act and have not been registered under the Securities Act or registered or
qualified under any state securities law, and may not be, directly or
indirectly, sold, transferred, offered for sale, pledged, hypothecated or
otherwise disposed of without registration under the Securities Act and
registration or qualification under applicable state securities laws or the
availability of an exemption therefrom. In any case where such an exemption is
relied upon by Purchaser from the registration requirements of the Securities
Act and the registration or qualification requirements of such state securities
laws, Purchaser shall furnish the Company with an opinion of counsel stating
that the proposed sale or other disposition of such securities may be effected
without registration under the Securities Act and will not result in any
violation of any applicable state securities laws relating to the registration
or qualification of securities for sale, such counsel and opinion to be
satisfactory to the Company. Purchaser acknowledges that it is able to bear the
economic risks of an investment in the Shares for an indefinite period of time,
and that its overall commitment to investments that are not readily marketable
is not disproportionate to its net worth. In the event that the Purchaser
desires to transfer the Shares in reliance on the provisions of Rule 144 or
other exemption from the registration requirements of the Securities Act and the
registration or qualification requirements of any state securities laws, the
Purchaser shall furnish the Company with a certificate containing factual
representations in substantially the form attached as Annex A hereto and such
other additional representations that may be reasonably requested by the
Company. Upon receipt of such certificate, and assuming that all other
conditions imposed by law or regulation to reliance on such exemption have been
satisfied (for example, the Company being current in its filings with the SEC,
the Company shall cause its counsel to deliver a legal opinion stating that the
proposed sale or other disposition of such securities may be effected without
registration under the Securities Act and will not result in any violation of
any applicable state securities laws relating to the registration or
qualification of securities for sale.

 

(h)          Investment Experience. Purchaser has such knowledge, sophistication
and experience in financial, tax and business matters in general, and
investments in securities in particular, that it is capable of evaluating the
merits and risks of this investment in the Shares, and Purchaser has made such
investigations in connection herewith as it deemed necessary or desirable so as
to make an informed investment decision without relying upon the Company for
legal or tax advice related to this investment. In making its decision to
acquire the Shares, Purchaser has not relied upon any information other than
information provided to Purchaser by the Company or its representatives and
contained herein.

 

(i)          Access to Information. Purchaser acknowledges that it has had
access to and has reviewed all documents and records relating to the Company,
including, but not limited to, the Company’s Annual Report on SEC Form 10-K for
the year ended December 31, 2012, the Company’s Quarterly Report on Form 10-Q
for the period ended March 31, 2013, any Annual Report on SEC Form 10-K,
Quarterly Report on SEC Form 10-Q, or Current Report on SEC Form 8-K filed with
the SEC after June 20, 2013 and before the date this Agreement is executed (as
such documents have been amended since the date of their filing, collectively,
the “Company SEC Documents”), that it has deemed necessary in order to make an
informed investment decision with respect to an investment in the Securities;
that it has had the opportunity to ask representatives of the Company certain
questions and request certain additional information regarding the terms and
conditions of such investment and the finances, operations, business and
prospects of the Company and has had any and all such questions and requests
answered to its satisfaction; and that it understands the risks and other
considerations relating to such investment. Purchaser understands any statement
contained in the Company SEC Documents shall be deemed to be modified or
superseded for the purposes of this Agreement to the extent that a statement
contained herein or in any other document subsequently filed with the SEC
modifies or supersedes such statement.

 

4

 

 

(j)          Reliance on Representations. Purchaser understands that the Shares
are being offered and sold to it in reliance on specific exemptions from the
registration requirements of the federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of such Purchaser to acquire
the Securities. Purchaser represents and warrants to the Company that any
information that Purchaser has heretofore furnished or furnishes herewith to the
Company is complete and accurate, and further represents and warrants that it
will notify and supply corrective information to the Company immediately upon
the occurrence of any change therein occurring prior to the Company’s issuance
of the Shares. Within five (5) days after receipt of a request from the Company,
Purchaser will provide such information and deliver such documents as may
reasonably be necessary to comply with any and all laws and regulations to which
the Company is subject.

 

(k)          No General Solicitation. Purchaser is unaware of, and in deciding
to participate in the transactions contemplated hereby is in no way relying
upon, and did not become aware of this private placement through or as a result
of, any form of general solicitation or general advertising including, without
limitation, any article, notice, advertisement or other communication published
in any newspaper, magazine or similar media, or broadcast over television or
radio or the internet, in connection with the transactions contemplated hereby.

 

(l)          Placement and Finder’s Fees. No agent, broker, investment banker,
finder, financial advisor or other person acting on behalf of Purchaser or under
its authority is or will be entitled to any broker’s or finder’s fee or any
other commission or similar fee, directly or indirectly, in connection with the
transactions contemplated hereby, and no person is entitled to any fee or
commission or like payment in respect thereof based in any way on agreements,
arrangements or understanding made by or on behalf of Purchaser.

 

(m)          Investment Risks. Purchaser understands that purchasing Shares in
the private placement will subject Purchaser to certain risks, including, but
not limited to, those set forth in the Company SEC Documents as well as each of
the following:

 

(i)          The offering price of the Shares offered hereby has been determined
solely by the Company and does not necessarily bear any relationship to the
value of the Company’s assets, current or potential earnings of the Company, or
any other recognized criteria used for measuring value and, therefore, there can
be no assurance that the offering price of the Shares is representative of the
actual value of the Shares.

 

(ii)         In order to capitalize the Company, execute its business plan, and
for other corporate purposes, the Company has issued, and expects to issue
additional shares of Common Stock, securities exercisable or convertible into
shares of Common Stock, or debt. Such securities have been and may be issued for
a purchase price consisting of cash, services or other consideration that may be
materially different than the purchase price of the Shares. The issuance of any
such securities may result in substantial dilution to the relative ownership
interests of the Company’s existing shareholders and substantial reduction in
net book value per share. Additional equity securities may have rights,
preferences and privileges senior to those of the holders of Common Stock, and
any debt financing may involve restrictive covenants that may limit the
Company’s operating flexibility.

 

5

 

 

(iii)        An investment in the Shares may involve certain material legal,
accounting and federal and state tax consequences. Purchaser should consult with
its legal counsel, accountant and/or business adviser as to the legal,
accounting, tax and related matters accompanying such an investment.

 

(n)          Legends. The certificates and agreements evidencing the Shares
shall have endorsed thereon the following legend (and appropriate notations
thereof will be made in the Company’s stock transfer books), and stop transfer
instructions reflecting these restrictions on transfer will be placed with the
transfer agent of the Shares:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE. THE SECURITIES
REPRESENTED HEREBY HAVE BEEN TAKEN BY THE REGISTERED OWNER FOR INVESTMENT, AND
WITHOUT A VIEW TO RESALE OR DISTRIBUTION THEREOF, AND MAY NOT BE SOLD,
TRANSFERRED OR DISPOSED OF WITHOUT AN OPINION OF COUNSEL SATISFACTORY TO THE
ISSUER THAT SUCH TRANSFER OR DISPOSITION DOES NOT VIOLATE THE SECURITIES ACT OF
1933, AS AMENDED, THE RULES AND REGULATIONS THEREUNDER OR OTHER APPLICABLE
SECURITIES LAWS.

 

(o)          Purchaser is directed to review the U.S. Treasury Department’s
Office of Foreign Assets Control (“OFAC”) website at www.treas.gov. before
making the following representations. Purchaser represents that no part of the
Aggregate Purchase Price set forth on the signature page hereto was directly or
indirectly derived from activities that may contravene federal, state or
international laws and regulations, including anti-money laundering laws and
regulations. Federal regulations and executive orders administered by OFAC
prohibit, among other things, the engagement in transaction with, and the
provision of services to, certain foreign countries, territories, entities and
individuals. The lists of OFAC prohibited countries, territories, persons and
entities can be found at the OFAC website. In addition, the programs
administered by OFAC prohibit dealing with individuals or entities in certain
countries regardless of whether such individuals or entities appear on the OFAC
lists. Purchaser hereby represents that none of the following is named on the
OFAC list, nor is a person or entity prohibited under the OFAC programs: (i) the
Purchaser, (ii) any person controlling or controlled by the Purchaser, (iii) if
the undersigned is an entity, any person having a beneficial interest in the
Purchaser, or (iv) any person for whom the undersigned is acting as agent or
nominee in connection with this investment. The Purchaser understands and
acknowledges that, by law, the Company may be required to disclose the identity
of the Purchaser to OFAC.

 

6

 

 

(p)          The Purchaser acknowledges that due to anti-money laundering
regulations within their respective jurisdictions, the Company and/or any person
acting on behalf of the Company may require further documentation verifying the
Purchaser’s identity and the source of funds used to purchase Shares before this
Agreement can be accepted. The Purchaser further agrees to provide the Company
at any time with such information as the Company determines to be necessary and
appropriate to verify compliance with the anti-money laundering regulations of
any applicable jurisdiction or to respond to requests for information concerning
the identity of the Purchaser from any governmental authority, self-regulatory
organization or financial institution in connection with its anti-money
laundering compliance procedures, and to update such information as necessary.

 

(q)          Short Sales and Confidentiality Prior to the Date Hereof. Other
than the transaction contemplated hereunder, Purchaser has not directly or
indirectly, nor has any person acting on behalf of or pursuant to any
understanding with Purchaser, executed any disposition, including Short Sales
(as such term is defined in Rule 200 of Regulation SHO under the Exchange Act),
in the securities of the Company during the period commencing from the time that
Purchaser first received a term sheet (written or oral) from the Company or any
other person setting forth the material terms of the transactions contemplated
hereunder or this Agreement until the date hereof (“Discussion
Time”).  Notwithstanding the foregoing, in the case of a Purchaser that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of Purchaser’s assets, the representation set forth
above shall only apply with respect to the portion of assets managed by the
portfolio manager that made the investment decision to purchase the Securities
covered by this Agreement.  Other than to other persons party to this Agreement,
Purchaser has maintained the confidentiality of all disclosures made to it in
connection with this transaction (including the existence and terms of this
transaction).

 

3.           Representations and Warranties of the Company. The Company
represents and warrants to Purchaser as follows:

 

(a)          Organization and Qualification. The Company is duly organized,
validly existing and in good standing under the laws of the State of Delaware,
with the corporate power and authority to own and operate its business as
presently conducted, except where the failure to be or have any of the foregoing
would not have a material adverse effect on the Company. The Company is duly
qualified as a foreign corporation or other entity to do business and is in good
standing in each jurisdiction where the character of its properties owned or
held under lease or the nature of their activities makes such qualification
necessary, except for such failures to be so qualified or in good standing as
would not have a material adverse effect on the Company.

 

7

 

 

(b)          Authority; Validity and Effect of Agreement.

 

(i)          The Company has the requisite corporate power and authority to
execute and deliver this Agreement, perform its obligations hereunder, and
conduct the transactions contemplated hereby. The execution and delivery of this
Agreement by the Company, the performance by the Company of its obligations
hereunder, the transactions contemplated thereby and all other necessary
corporate action on the part of the Company have been duly authorized by its
board of directors, and no other corporate proceedings on the part of the
Company are necessary to authorize this Agreement or the transactions
contemplated thereby. This Agreement has been duly and validly executed and
delivered by the Company and, assuming that it has been duly authorized,
executed and delivered by Purchaser, it constitutes a legal, valid and binding
obligation of the Company, in accordance with its terms, subject to the effects
of bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing.

(ii)         The Shares have been duly authorized and, when issued and paid for
in accordance with this Agreement, will be validly issued, fully paid and
non-assessable with no personal liability resulting solely from the ownership of
such Shares and will be free and clear of all liens, charges, restrictions,
claims and encumbrances imposed by or through the Company.

 

(c)          No Conflict; Required Filings and Consents. Neither the execution
and delivery of this Agreement by the Company nor the performance by the Company
of its obligations hereunder will: (i) conflict with the Company’s certificate
of incorporation or bylaws; (ii) violate any statute, law, ordinance, rule or
regulation, applicable to the Company or any of the properties or assets of the
Company; or (iii) violate, breach, be in conflict with or constitute a default
(or an event which, with notice or lapse of time or both, would constitute a
default) under, or permit the termination of any provision of, or result in the
termination of, the acceleration of the maturity of, or the acceleration of the
performance of any obligation of the Company, or result in the creation or
imposition of any lien upon any properties, assets or business of the Company
under, any material contract or any order, judgment or decree to which the
Company is a party or by which it or any of its assets or properties is bound or
encumbered except, in the case of clauses (ii) and (iii), for such violations,
breaches, conflicts, defaults or other occurrences which, individually or in the
aggregate, would not have a material adverse effect on its obligation to perform
its covenants under this Agreement.

 

(d)          SEC Reports and Financial Statements. The Company has filed with
the SEC, and has heretofore made available to Purchaser, true and complete
copies of all forms, reports, schedules, statements and other documents required
to be filed by it under the Exchange Act or the Securities Act. In addition, the
Company has incorporated by reference into this Agreement the Company SEC
Documents.

 

4.           Indemnification. Purchaser agrees to indemnify, defend and hold
harmless the Company and its respective affiliates and agents from and against
any and all demands, claims, actions or causes of action, judgments,
assessments, losses, liabilities, damages or penalties and reasonable attorneys’
fees and related disbursements incurred by the Company that arise out of or
result from a breach of any representations or warranties made by Purchaser
herein, and Purchaser agrees that in the event of any breach of any
representations or warranties made by Purchaser herein, the Company may, at its
option, forthwith rescind the sale of the Shares to Purchaser.

 

8

 

 

5.           Confidentiality. Purchaser acknowledges and agrees that:

 

(a)          Certain of the information contained herein is of a confidential
nature and may be regarded as material non-public information under Regulation
FD of the Securities Act.

 

(b)          This Agreement has been furnished to Purchaser by the Company for
the sole purpose of enabling Purchaser to consider and evaluate an investment in
the Company, and will be kept confidential by Purchaser and not used for any
other purpose.

 

(c)          Until the time the information contained herein has been adequately
disseminated to the public, the existence of this Agreement and the information
contained herein shall not, without the prior written consent of the Company, be
disclosed by Purchaser to any person or entity, other than Purchaser’s personal
financial and legal advisors for the sole purpose of evaluating an investment in
the Company, and Purchaser will not, directly or indirectly, disclose or permit
Purchaser’s personal financial and legal advisors to disclose, any of such
information without the prior written consent of the Company.

 

(d)          Purchaser shall make its representatives aware of the terms of this
Section 5 and to be responsible for any breach of this Agreement by such
representatives.

 

(e)          Purchaser shall not, without the prior written consent of the
Company, directly or indirectly, make any statements, public announcements or
release to trade publications or the press with respect to the contents or
subject matter of this Agreement.

 

(f)          If Purchaser decides to not pursue further investigation of the
Company or to not participate in this private placement, Purchaser will promptly
return this Agreement and any accompanying documentation to the Company.

 

6.           Non-Public Information. Purchaser acknowledges that certain
information concerning the matters that are the subject matter of this Agreement
constitute material non-public information under United States federal
securities laws, and that United States federal securities laws prohibit any
person who has received material non-public information relating to the Company
from purchasing or selling securities of the Company, or from communicating such
information to any person under circumstances in which it is reasonably
foreseeable that such person is likely to purchase or sell securities of the
Company. Accordingly, until such time as any such non-public information has
been adequately disseminated to the public, Purchaser shall not purchase or sell
any securities of the Company, or communicate such information to any other
person.

 

9

 

 

7.           Short Sales.  Each Purchaser covenants that neither it nor any
affiliate acting on its behalf or pursuant to any understanding with it will
execute any Short Sales during the period commencing at the Discussion Time and
ending at the earlier of: (i) the date on which a registration statement
covering the resale of the Securities is effective under the Securities Act, or
(ii) one (1) year from the date hereof.

 

8.           Entire Agreement; No Third Party Beneficiaries. This Agreement
contains the entire agreement between the parties and supersedes all prior
agreements and understandings, both written and oral, between the parties with
respect to the subject matter hereto, and no party shall be liable or bound to
any other party in any manner by any warranties, representations, guarantees or
covenants except as specifically set forth in this Agreement. Purchaser
acknowledges and agrees that, with the exception of the information contained in
this Agreement, Purchaser did not rely upon any statements or information,
whether oral or written, provided by the Company, or any of its officers,
directors, employees, agents or representatives, in deciding to enter into this
Agreement or purchase the Shares. Nothing in this Agreement, express or implied,
is intended to confer upon any person other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

9.           Amendment and Modification. This Agreement may not be amended,
modified or supplemented except by an instrument or instruments in writing
signed by the Company and the Purchaser.

 

10.         Extensions and Waivers. At any time prior to the Closing, the
parties hereto entitled to the benefits of a term or provision may (a) extend
the time for the performance of any of the obligations or other acts of the
parties hereto, (b) waive any inaccuracies in the representations and warranties
contained herein or in any document, certificate or writing delivered pursuant
hereto, or (c) waive compliance with any obligation, covenant, agreement or
condition contained herein. Any agreement on the part of a party to any such
extension or waiver shall be valid only if set forth in an instrument or
instruments in writing signed by the Company and the Purchaser. No failure or
delay on the part of any party hereto in the exercise of any right hereunder
shall impair such right or be construed to be a waiver of, or acquiescence in,
any breach of any representation, warranty, covenant or agreement.

 

11.         Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns; provided, however, that no party hereto may assign its rights or
delegate its obligations under this Agreement without the express prior written
consent of the other party hereto. Except as provided in Section 4, nothing in
this Agreement is intended to confer upon any person not a party hereto (and
their successors and assigns) any rights, remedies, obligations or liabilities
under or by reason of this Agreement.

 

10

 

 

12.         Survival of Representations, Warranties and Covenants. The
representations and warranties contained herein shall survive the Closing and
shall thereupon terminate 18 months from the Closing, except that the
representations contained in Sections 2(a), 2(b), 3(a), and 3(b) shall survive
indefinitely. All covenants and agreements contained herein which by their terms
contemplate actions following the Closing shall survive the Closing and remain
in full force and effect in accordance with their terms. All other covenants and
agreements contained herein shall not survive the Closing and shall thereupon
terminate.

 

13.         Headings; Definitions. The Section headings contained in this
Agreement are inserted for convenience of reference only and will not affect the
meaning or interpretation of this Agreement. All references to Sections
contained herein mean Sections of this Agreement unless otherwise stated. All
capitalized terms defined herein are equally applicable to both the singular and
plural forms of such terms.

 

14.         Severability. If any provision of this Agreement or the application
thereof to any person or circumstance is held to be invalid or unenforceable to
any extent, the remainder of this Agreement shall remain in full force and
effect and shall be reformed to render the Agreement valid and enforceable while
reflecting to the greatest extent permissible the intent of the parties.

 

15.         Notices. All notices hereunder shall be sufficiently given for all
purposes hereunder if in writing and delivered personally, sent by documented
overnight delivery service or, to the extent receipt is confirmed, telecopy,
telefax or other electronic transmission service to the appropriate address or
number as set forth below:

 

If to the Company:

 

Cytocore, Inc.

414 N. Orleans St., Suite 510

Chicago, Illinois 60654

Fax: (312) 222-9550

Attention: Chief Executive Officer

 

with a copy to:

 

Fox Rothschild LLP

997 Lenox Drive

Building 3

Lawrenceville, New Jersey 08648-2311

Fax: (609) 896-1469

Attention: Vincent A. Vietti, Esquire

 

If to Purchaser:

 

To that address indicated on the signature page hereof.

 

16.         Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois, without regard to the laws
that might otherwise govern under applicable principles of conflicts of laws
thereof, except to the extent that the General Corporation Law of the State of
Delaware shall apply to the internal corporate governance of the Company.

 

11

 

 

17.         Arbitration. If a dispute arises as to the interpretation of this
Agreement, it shall be decided in an arbitration proceeding conforming to the
Rules of the American Arbitration Association applicable to commercial
arbitration then in effect at the time of the dispute. The arbitration shall
take place in Chicago, Illinois. The decision of the arbitrators shall be
conclusively binding upon the parties and final and such decision shall be
enforceable as a judgment in any court of competent jurisdiction. The parties
shall share equally the costs of the arbitration.

 

18.         Counterparts. This Agreement may be executed and delivered by
facsimile in two or more counterparts, each of which shall be deemed to be an
original, but all of which together shall constitute one and the same agreement.

 

[Signature page follows]

 

12

 

 

IN WITNESS WHEREOF, intending to be legally bound, the parties hereto have
caused this Agreement to be executed as of the date set forth below.

 

  PURCHASER     Date: ____________________, 2013
______________________________________           By:
___________________________________       Name: _____________________________  
    Title: ______________________________      
Address:____________________________       ___________________________________  
    ___________________________________      
Phone:______________________________      

Social Security

or Tax ID No.: _______________________

      Number of Shares Purchased: ____________       Aggregate Purchase Price:
$___________       ____ Shares @ $0.02 per Share           Delivery Instructions
(if different than Address):       ____________________________________  
____________________________________   ____________________________________    
  CYTOCORE, INC.     Date:____________________, 2013     By:
___________________________________       Name: ______________________________  
    Title: _______________________________

 

13

 

 

ANNEX A

 

CERTIFICATE OF TRANSFEROR OF SECURITIES

 

In connection with the proposed transfer of shares of Common Stock (the
“Shares”) of Cytocore, Inc. (the “Issuer”) pursuant to Rule 144 under the
Securities Act of 1933, the undersigned (“Seller”) hereby represents and
warrants as follows:

 

1. I am not an affiliate (as that term is defined in the Securities Act and the
rules thereunder) of the Issuer and have not been an affiliate of the Issuer
during the three (3) months preceding the date of this letter.

 

2. A period of at least six (6) months [one (1) year] has elapsed since the
later of the date the

Shares were acquired from the Issuer or an affiliate of the Issuer (calculated
in accordance with Rule 144 of the Securities Act).

 

3. The full purchase price for the Shares has been paid to the Issuer at least
six (6) months [one (1)

year] prior to the date of this letter.

 

4. I am not aware of any facts or circumstances indicating that I am or might be
deemed an underwriter within the meaning of the Securities Act with respect to
such Shares. I am not individually or together with others engaged in making a
distribution.

 

5. I am not transferring the Shares to close out a short position that was
created less than one (1) year prior to the date of that certain Securities
Purchase Agreement by and between the Issuer and the Seller dated ________,
201_.

 

14

